Opinion by
Judge Rogers,
In this trespass action damages are sought for personal injuries to the minor plaintiff and for the expenses of treating those injuries. The complaint alleges that the minor plaintiff attended a Pennsylvania National Guard demonstration and suffered injuries when a jeep in which she was riding as a passenger was involved in an accident caused by the negligence of the driver, a Guardsman. The Commonwealth has filed a demurrer, asserting that it is immune from liability for this cause under the doctrine of sovereign immunity. The plain*459tiffs’ sole contention is that the doctrine should be abolished and they repeat with vigor and thoroughness the familiar arguments.
The most recent reaffirmation of the doctrine of sovereign immunity by our Supreme Court is Conrad v. Commonwealth of Pennsylvania, Department of Highways, 441 Pa. 531, 272 A. 2d 470 (1971). The Commonwealth Court has held that it has no power or authority to ignore or overturn prior pronouncements of the highest court of this State controlling this subject matter. Lovrinoff-Madacsi-Kunze v. The Pennsylvania Turnpike Commission, 3 Pa. Commonwealth Ct. 161, 281 A. 2d 176 (1971). See also Biello v. Pennsylvania Liquor Control Board et al., 1 Pa. Commonwealth Ct. 179, A. 2d (1971), and Kremin v. Commonwealth of Pennsylvania, 1 Pa. Commonwealth Ct. 642, A. 2d (1971).
Article I, §11 of the Pennsylvania Constitution provides that suits may be brought against the Commonwealth in such manner and in such cases as the Legislature may direct. Not only has the Legislature not given its consent to suits in trespass against it, it has specifically excluded from the category of demands payable by the Department of Military Affairs arising out of negligence in the operations of the Pennsylvania National Guard, any such claims arising from the operation of automobiles. The Military Code of 1949, Act of 1949, May 27, P. L. 1903, §402(11), 51 P.S. 1-402(11).
The Commonwealth’s preliminary objections are sustained and the complaint herein is dismissed.